 



Exhibit 10.2
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.
WARRANT TO PURCHASE COMMON STOCK OF MBI FINANCIAL, INC.
Void after February 13, 2013
     This Warrant is issued to Barrons Family Trust (the “Holder”) by MBI
Financial, Inc., a Nevada corporation (the “Company”), on February 13, 2007 (the
“Warrant Issue Date”).
          1. Purchase Rights. Subject to the terms and conditions hereinafter
set forth, the Holder is entitled, upon surrender of this Warrant at the
principal office of the Company (or at such other place as the Company shall
notify the holder hereof in writing), to purchase from the Company up to 450,000
fully paid and nonassessable shares (the “Shares”) of Common Stock, $ 0.0167 par
value per share, of the Company (the “Common Stock”). The number of shares of
Common Stock issuable pursuant to this Section 1 shall be subject to adjustment
from time to time pursuant to Section 9 hereof.
          2. Exercise Price. The purchase price for the Shares shall be $0.40
per share, subject to adjustment from time to time pursuant to Section 9 hereof
(the “Exercise Price”).
          3. Exercise Period. This Warrant shall be exercisable commencing on
the Warrant Issue Date and shall expire and be of no further force or effect at
4:30 pm (Dallas time) on February [___], 2013 (the “Expiration Date”).
          4. Method of Exercise. While this Warrant remains outstanding and
exercisable in accordance with Section 3 above, the Holder may exercise, in
whole or in part, the purchase rights evidenced hereby. Such exercise shall be
effected by: (a) the surrender of the Warrant, together with a duly executed
copy of the form of Notice of Election attached hereto, to the Secretary of the
Company at its principal office; and (b) the payment to the Company of an amount
equal to the aggregate Exercise Price for the number of Shares being purchased
by either, at the Holder’s option, (i) certified check or bank draft,
(ii) cancellation of principal or interest owed to the Holder by the Company, or
(iii) the number of Shares equal to (A) the number of Shares as to which this
Warrant is being exercised minus (B) the number of Shares having a Fair Market
Value equal to the product of (x) the Exercise Price times (y) the number of
Shares as to which this Warrant is being exercised. “Fair Market Value” shall
mean (a) if the Shares are then listed or quoted on a national securities
exchange, the last reported closing price per Share through such exchange, as
applicable, (b) if subclause (a) is not applicable and the Shares are then
quoted on the OTC Bulletin Board, the average of the last reported closing bid
and ask prices per Share on the OTC Bulletin Board, (c) if neither subclause
(a) nor subclause (b) above are applicable and prices for the Shares are
reported in the “Pink Sheets” published by the National Quotation Bureau (or a
similar organization or entity), the average of the last reported closing bid
and ask prices per Share as listed in the Pink Sheets, and (d) if neither
subclause (a), (b) nor subclause (c) above is applicable, the value determined
by the board of directors of the Company in good faith.
          5. Accredited Investor. On the date hereof, the Holder is an
“accredited investor” as defined in Rule 501(a) under the Securities Act of
1933, as amended (the “Securities Act”). Immediately prior to any exercise of
this Warrant pursuant to Section 4 hereof, the Holder shall provide the Company
with a representation that it is still an “accredited investor” as defined in
Rule 501(a) under the Securities Act.

1



--------------------------------------------------------------------------------



 



          6. Investment Representation. Unless the Shares are issued to the
Holder in a transaction registered under applicable federal and state securities
laws, by its execution hereof, the Holder represents and warrants to the Company
that all Shares which may be purchased hereunder will be acquired by the Holder
for investment purposes for its own account and not with any present intent for
resale or distribution in violation of federal or state securities laws. Unless
the Shares are issued to the Holder in a transaction registered under the
applicable federal and state securities laws, all certificates issued with
respect to the Shares shall bear the appropriate restrictive investment legend
and shall be held indefinitely, unless they are subsequently registered under
the applicable federal and state securities laws or the Holder obtains an
opinion of counsel, in form and substance satisfactory to the Company and its
counsel, that such registration is not required.
          7. Certificates for Shares. Upon the exercise of the purchase rights
evidenced by Section 1 of this Warrant, one or more certificates for the number
of Shares so purchased shall be issued as soon as practicable thereafter (with
appropriate restrictive legends, if applicable), and in any event within ten
(10) business days of the delivery of the Notice of Election.
          8. Issuance of Shares. The Company covenants that the Shares, when
issued pursuant to the exercise of this Warrant under Section 4 hereof, will be
duly and validly issued, fully paid and nonassessable.
          9. Anti-dilution Adjustments. The Exercise Price and the number of
shares (or amount of other securities or property) purchasable upon the exercise
of this Warrant shall be subject to adjustment from time to time upon the
occurrence of certain events described in this Section 9. This Section 9 shall
not require an adjustment to the Exercise Price in connection with any dividends
paid in cash out of the retained earnings of the Company in the ordinary course
of business of the Company or upon any sale of shares of Common Stock for a per
share price that is less than the Exercise Price.
               (a) Subdivision or Combination of Stock. If the Company shall
effect a stock dividend or stock split or subdivide its outstanding shares of
Common Stock into a greater number of shares, the Exercise Price in effect
immediately prior to such stock dividend, stock split or subdivision shall be
proportionately reduced, and conversely, if the Company shall effect a reverse
stock split or combine its outstanding shares of Common Stock into a smaller
number of shares, the Exercise Price in effect immediately prior to such reverse
stock split or combination shall be proportionately increased. Upon each
adjustment of the Exercise Price, the Holder of this Warrant shall thereafter be
entitled to purchase, at the Exercise Price resulting from such adjustment, the
number of shares obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of shares purchasable
pursuant hereto immediately prior to such adjustment, and dividing the product
thereof by the Exercise Price resulting from such adjustment.
               (b) Dividends in Common Stock, Other Securities, Property,
Reclassifications. If the holders of Common Stock (or any shares of stock or
other securities at the time receivable upon the exercise of this Warrant) shall
have received or become entitled to receive, without payment therefor,
                    (i) Common Stock or any shares of stock or other securities
that are directly or indirectly convertible into or exchangeable for Common
Stock, or any rights or options to subscribe for, purchase or otherwise acquire
any of the foregoing by way of dividend or other distribution (other than shares
of Common Stock issued as a stock dividend, stock split or subdivision,
adjustments in respect of which shall be covered by the terms of Section 9(a)
hereof),
                    (ii) any cash paid or payable otherwise than as a cash
dividend paid out of the retained earnings of the Company in the ordinary course
of business (other than a liquidation or dissolution, which shall be covered by
the terms of Section 9(d) hereof), or

2



--------------------------------------------------------------------------------



 



                    (iii) additional shares of Common Stock or additional stock
or other securities or property (including cash) by way of spin-off, split-up,
reclassification, recapitalization, reorganization, combination of shares or
similar corporate rearrangement (other than shares of Common Stock issued as a
stock dividend, stock split or subdivision, adjustments in respect of which
shall be covered by the terms of Section 9(a) hereof),
then, and in each such case, the Holder hereof shall, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of shares of Common
Stock receivable upon such exercise, and without payment of any additional
consideration therefor, the amount of stock and other securities and property
(including cash in the cases referred to in clauses (b) and (c) above) which
such Holder would hold on the date of such exercise had such Holder been the
holder of record of such Common Stock as of the date on which holders of Common
Stock received or became entitled to receive such shares or all other additional
stock and other securities and property
               (c) Reorganization, Reclassification, Consolidation, Merger or
Sale. If any reclassification, recapitalization or reorganization, or
consolidation or merger of the Company with another corporation, or the sale of
all or substantially all of its assets or other similar transaction, shall be
effected in such a way that holders of Common Stock shall be entitled to
receive, with respect to or in exchange for their shares of Common Stock,
securities or other assets or property (an “Organic Change”) and the Company is
the resulting or surviving corporation of such Organic Change, then, as a
condition of such Organic Change, provisions shall be made by the Company
whereby the Holder hereof shall thereafter have the right to purchase and
receive (in lieu of the shares of the Common Stock of the Company purchasable
and receivable upon the exercise of this Warrant immediately prior to such
Organic Change) such shares of stock, securities or other assets or property as
may be issued or payable in connection with such Organic Change with respect to
or in exchange for the number of outstanding shares of such Common Stock
purchasable and receivable upon the exercise of this Warrant immediately prior
to such Organic Change. In the event of any Organic Change, appropriate
provision shall be made by the Company with respect to the rights and interests
of the Holder of this Warrant to the end that the provisions hereof (including,
without limitation, provisions for adjustments of the Exercise Price and of the
number of shares (or amount of stock, other securities or property) purchasable
and receivable upon the exercise of this Warrant) shall thereafter be
applicable, in relation to any shares of stock, securities or property
thereafter deliverable upon the exercise hereof. In the event of any Organic
Change pursuant to which the Company is not the surviving or resulting
corporation, prior to the consummation thereof, the corporation resulting from
such Organic Change or the corporation purchasing such assets shall assume by
written instrument the obligation to deliver to the Holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions, the Holder
may be entitled to purchase; provided, however, this Warrant may be canceled by
the Company as of the effective date of any such Organic Change pursuant to
which the Company is not the surviving or resulting corporation by giving notice
to the Holder of the Company’s intent to do so at least fifteen business days
prior to the effective date of such Organic Change or record date associated
with such Organic Change, whichever is earlier.
               (d) Liquidation or Dissolution. In the event of a proposed
dissolution or liquidation of the Company, this Warrant will terminate
immediately prior to the consummation of such proposed action, so long as the
Company has delivered the notice required by Section 9(h) hereof.
               (e) Certain Events. If any change in the outstanding Common Stock
of the Company or any other event occurs as to which the other provisions of
this Section 9 are not strictly applicable or if strictly applicable would not
fairly protect the purchase rights of the Holder of the Warrant in accordance
with such provisions, then the Board of Directors of the Company shall make an
adjustment in the number and class of shares or other securities or property
available under the Warrant, the Exercise Price or the application of such
provisions, so as to protect such purchase rights as aforesaid. The adjustment
shall be such as will give the Holder of the Warrant upon exercise for the same
aggregate Exercise Price the total number, class and kind

3



--------------------------------------------------------------------------------



 



of shares or other securities or property as the Holder have owned had the
Warrant been exercised prior to the event and had the Holder continued to hold
such shares until after the event requiring adjustment.
               (f) Carry Over of Adjustments. No adjustment of the Exercise
Price shall be made if the amount of such adjustment shall be less than 1% of
the Exercise Price in effect immediately prior to the event giving rise to the
adjustment, provided, however, that in such case any adjustment that would
otherwise be required then to be made shall be carried forward and shall be made
at the time of and together with the next subsequent adjustment which, together
with any adjustment so carried forward, shall amount to at least 1% of the
Exercise Price.
               (g) Discretionary Reduction in Exercise Price. The Company may at
any time or from time to time reduce the Exercise Price of the Warrant.
               (h) Notice of Adjustment.
                    (i) Immediately upon any adjustment in the number or class
of shares or other securities or property subject to this Warrant or of the
Exercise Price, the Company shall give written notice thereof to the Holder,
setting forth in reasonable detail and certifying the calculation of such
adjustment,
                    (ii) The Company shall give written notice to the Holder at
least 10 business days prior to the date on which the Company closes its books
or takes a record for determining rights to receive any dividends or
distributions,
                    (c) The Company shall give written notice to the Holder at
least 15 business days prior to the date on which an Organic Change shall take
place, and
                    (d) The Company shall give written notice to the Holder at
least 15 business days prior to the effective date of any proposed liquidation
or dissolution of the Company.
          10. Shares to be Reserved. The Company will at all times keep
available, and reserve out of its authorized shares of Common Stock, solely for
the purpose of issue upon the exercise of the Warrant, such number of Shares as
shall then be issuable upon the exercise of the Warrant. The Company will take
all such actions as are within its power to ensure that all such Shares may be
so issued without violation of any applicable law.
          11. No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares the Company shall make a cash
payment therefor on the basis of the Exercise Price then in effect.
          12. No Stockholder Rights. Prior to exercise of this Warrant, the
Holder shall not be entitled to any rights of a stockholder with respect to the
Shares, including (without limitation) the right to vote such Shares, receive
dividends or other distributions thereon, exercise preemptive rights or be
notified of stockholder meetings, and such holder shall not be entitled to any
notice or other communication concerning the business or affairs of the Company.
However, nothing in this Section 12 shall limit the right of the Holder to be
provided the Notices required under this Warrant. Notwithstanding the foregoing,
the Holder shall be deemed a stockholder and shall be entitled to all of the
rights of a stockholder with respect to the Shares immediately upon satisfying
all of Section 4 hereof.
          13. Participation in Rights Distribution. If at any time, while this
Warrant, or any portion thereof, is outstanding and unexpired, the Company shall
issue to all holders of its Common Stock rights (“Rights”) entitling the holders
thereof to purchase any shares of capital stock, the Company also shall issue to
the Holder identical Rights, with such number of Rights to be issued to the
Holder being based on the number

4



--------------------------------------------------------------------------------



 



of shares of Common Stock which Holder would then be entitled to receive if this
Warrant had been exercised in full immediately prior to the issuance of Rights.
Prior to issuing Rights, the Company shall provide notice to the Holder as set
forth in Section 9(h) hereof. In connection with issuing Rights, the Company
will take all necessary corporate action to at all times keep available and
reserve out of its authorized shares of Common Stock the number of shares of
Common Stock issuable upon exercise of the Rights.
          14. Transfers of Warrant. In order for a transferee of this Warrant to
receive any of the benefits of such Warrant, the Company must have received
notice of such transfer, pursuant to Section 18 hereof, in the form of
assignment attached hereto, accompanied by an opinion of counsel, which opinion
shall be reasonably acceptable to the Company, that an exemption from
registration of this Warrant under the Securities Act and under any applicable
state securities law is available.
          15. Replacement. Upon receipt of evidence satisfactory to the Company
of the loss, theft, destruction or mutilation of this Warrant or, in the case of
mutilation, upon surrender of this Warrant, the Company will issue to the Holder
a replacement warrant (containing the same terms and conditions as this
Warrant).
          16. Successors and Assigns. The terms and provisions of this Warrant
shall inure to the benefit of, and be binding upon, the Company and the Holder
hereof and their respective successors and permitted assigns as set forth in
Section 14 hereof.
          17. Amendments and Waivers. Any term of this Warrant may be amended
and the observance of any term of this Warrant may be waived (either generally
or in a particular instance and either retroactively or prospectively), with the
written consent of the Company and the Holder.
          18. Notices. All notices required under this Warrant shall be deemed
to have been given or made for all purposes (i) upon personal delivery,
(ii) upon confirmation receipt that the communication was successfully sent to
the applicable number if sent by facsimile; (iii) one business day after being
sent, when sent by professional overnight courier service, or (iv) five days
after posting when sent by registered or certified mail. Notices to the Company
shall be sent to the principal office of the Company (or at such other place as
the Company shall notify the Holder hereof in writing). Notices to the Holder
shall be sent to the address of the Holder on the books of the Company (or at
such other place as the Holder shall notify the Company hereof in writing).
          19. Captions. The section and subsection headings of this Warrant are
inserted for convenience only and shall not constitute a part of this Warrant in
construing or interpreting any provision hereof.
          20. Governing Law. This Warrant shall be governed by the laws of the
State of Texas.
Remainder of Page Intentionally Left Blank.
Signature Page(s) to Follow.

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, MBI Financial, Inc. caused this Warrant to be
executed by an officer thereunto duly authorized.

              MBI FINANCIAL, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            Agreed to and Acknowledged by:
 
            [____________________]
 
       
 
  By:   /s/ James R. Barrows
 
       
 
  Name:   James R. Barrows
 
  Title:   Trustee

6



--------------------------------------------------------------------------------



 



FORM OF ELECTION TO EXERCISE
     The undersigned hereby irrevocably elects to exercise the number of
Warrants of MBI FINANCIAL, INC. set out below for the number of Shares (or other
property or securities subject thereto) as set forth below:

             
 
  (a)   Number of Shares to be Acquired:  
                                                            
 
           
 
  (b)   Exercise Price per Share:  
                                                            
 
           
 
  (c)   Aggregate Purchase Price [(a) multiplied by (b)]:  
                                                            

and hereby tenders a certified check, bank draft or cash for such aggregate
purchase price, and directs such Shares to be registered and a certificate
therefore to be issued as directed below.
DATED this                      day of                                         ,
                     .
Per:                                  
                                                                   

         
Direction as to Registration
       
Name of Registered Holder:
       
Address of Registered Holder:
 
 
   
 
       
 
       
 
       
 
       
 
       
 
       
 
       

7



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT
(To be executed by the registered holder if such holder
desires to transfer the Warrant.)
     FOR VALUE RECEIVED
                                                             hereby sells,
assigns and transfers unto
                                                            .
(Please print name and address of transferee)
this Warrant, together with all right, title and interest therein, and does
hereby irrevocably constitute and appoint
                                                             Attorney, to
transfer the within Warrant on the books of the within-named Company, with full
power of substitution.
Dated: __________________, _____

         
 
  Signature                   (Signature must conform in all respect to name of
holder as specified on the face of the Warrant.)
 
                  (Insert Social Security or Other Identifying Number of Holder)

8